DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 8/13/2021 has been fully considered. Claim 17 is cancelled and claims 1-16 and 18-21 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, 13-16 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/331,684 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of the reference application does not appear to explicitly disclose the toughening component comprising the monovinylidene aromatic thermoplastic being 
However, claim 7 of the reference application comprising the toughening component including an ABS thermoplastic including a polybutadiene containing phase.
Claim 10 of the reference application discloses the reinforcing filler being wollastonite.
Claim 2 of the reference application discloses the amount of polyester in the polymeric composition being about 0 to less than 5 weight percent.
It would have been obvious to one of ordinary skill in the art to combine claims 1, 2, 7 and 10 in order to arrive at the invention of claim 1 of the present application.
Claim 1 of the reference application discloses a multi-layer article comprising: i) a substrate layer including a polymeric composition, wherein the polymeric composition is a blend comprising: two or more polymers including a polycarbonate component and a toughening component, wherein the toughening component includes a styrene-acrylonitrile copolymer and an impact modifier; and ii) a cover layer including a polyurethane and/or a polyurea bonded directly to the substrate layer; wherein the concentration of the two or more polymers is about 70 weight percent or more (preferably about 83 weight percent or more and more preferably about 88 weight percent or more) and about 100 weight percent or less (preferably about 99 weight percent or less) based on the total weight of the polymeric composition, the total weight of the polycarbonate component and the toughening component is about 75 weight percent to about 100 weight percent, based on the total weight of the two or more polymers of the polymeric composition, and the weight ratio of the polycarbonate 
Claim 1 of the reference application does not appear to explicitly disclose the toughening component comprising the monovinylidene aromatic thermoplastic being rubber-modified, a filler including wollastonite, the amount of polyester in the polymeric composition being about 0 to less than 5 weight percent and the amount of any styrene copolymer including maleic anhydride, maleic acid or other monomer that provides a carboxyl group is about 0.9 weight percent or less.
However, claim 7 of the reference application comprising the toughening component including an ABS thermoplastic including a polybutadiene containing phase.
Claim 10 of the reference application discloses the reinforcing filler being wollastonite.
Claim 2 of the reference application discloses the amount of polyester in the polymeric composition being about 0 to less than 5 weight percent.
Claim 16 of the reference application discloses the amount of any styrene copolymer including maleic anhydride, maleic acid or other monomer that provides a carboxyl group is about 0.9 weight percent or less.

It would have been obvious to one of ordinary skill in the art to combine claims 1, 2, 7, 10 and 16 in order to arrive at the invention of claim 2 of the present application.
Claim 6 of the reference application reads on claim 3 of the present application.
Claim 1 of the reference application discloses a multi-layer article comprising: i) a substrate layer including a polymeric composition, wherein the polymeric composition is a blend comprising: two or more polymers including a polycarbonate component and a toughening component, wherein the toughening component includes a styrene-acrylonitrile copolymer and an impact modifier; and ii) a cover layer including a polyurethane and/or a polyurea bonded directly to the substrate layer; wherein the concentration of the two or more polymers is about 70 weight percent or more (preferably about 83 weight percent or more and more preferably about 88 weight percent or more) and about 100 weight percent or less (preferably about 99 weight percent or less) based on the total weight of the polymeric composition, the total weight of the polycarbonate component and the toughening component is about 75 weight percent to about 100 weight percent, based on the total weight of the two or more polymers of the polymeric composition, and the weight ratio of the polycarbonate component to the toughening component is about 10:90 or more (preferably about 20:80 or more, and more preferably about 25:75 or more) and about 55:45 or less (preferably about 50:50 or less, and more preferably about 45:55 or less), and the concentration of the impact modifier is about 3 weight percent or more (preferably about 5 weight percent or more, and more preferably about 7 weight percent or more) and about 23 weight percent or less (preferably about 18 weight percent or less, more 
Claim 1 of the reference application does not appear to explicitly disclose the toughening component comprising the monovinylidene aromatic thermoplastic being rubber-modified, a filler including wollastonite and the amount of polyester in the polymeric composition being about 0 to less than 5 weight percent.
However, claim 7 of the reference application comprising the toughening component including an ABS thermoplastic including a polybutadiene containing phase.
Claim 10 of the reference application discloses the reinforcing filler being wollastonite.
Claim 2 of the reference application discloses the amount of polyester in the polymeric composition being about 0 to less than 5 weight percent.
It would have been obvious to one of ordinary skill in the art to combine claims 1, 2, 7 and 10 in order to arrive at the invention of claim 4 of the present application.
Claims 1 and 11 of the reference application read on claim 5 of the present application.
Claim 1 of the reference application reads on claim 6 of the present application.
Claim 3 of the reference application reads on claim 7 of the present application.
Claim 5 of the reference application reads on claim 8 of the present application.
Claims 9 and 10 of the reference application read on claim 9 of the present application.
Claim 1 of the reference application reads on claim 10 of the present application.

Claim 14 of the reference application reads on claim 18 of the present application.
Claim 13 of the reference application reads on claim 19 of the present application.
Claims 17 and 18 of the reference application reads on claim 20 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10, 12-16, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hufen et al (US 2013/0196130). Hufen is cited in the IDS filed 8/7/2019.

Regarding claims 1 and 10, Hufen discloses a vehicle body part comprising a polyurethane layer on a support formed from a composition (paragraph [0148], [0154] and [0158]), wherein the composition comprises component A of an aromatic polycarbonate (Table 1 Example 2; paragraph [0025]), component B of a rubber-modified vinyl copolymer including graft polymers with a rubber elastomer graft base (Table 1 Example 2; paragraph [0062]), wherein the graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber (Table 1 Example 2; paragraphs [0062]-[0068]), Component D of a polyester of polyalkylene terephthalate (paragraph [0123]), wherein Component D is 2% by weight based on the weight of the composition (Table 1; Example 2), Component 
The vehicle body part comprising a coating with a polyurethane system on at least one side of a base produced from a composition reads on the claimed multi-layer article. Component A of an aromatic polycarbonate reads on the claimed polycarbonate polymer. Component B of a rubber-modified vinyl copolymer including graft polymers with a rubber elastomer graft base and wherein the graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber reads on the claimed toughening component including a rubber-modified monovinylidene aromatic thermoplastic including an impact modifier. The polyurethane layer in direct contact with a support formed from the composition reads on the claimed cover layer of a polyurethane bonded directly to the substrate layer. 
	Example 2 in Table 1 does not appear to disclose Component E of a filler comprising wollastonite.
	However, given the equivalence and interchangeability of talc and wollastonite in paragraph [0133], it would have been obvious to one of ordinary skill in the art to substitute the talc in Example 2 with wollastonite in order to arrive at a composition containing only wollastonite as the filler for Component E in combination with the other components.

It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved lacquer adhesion (Abstract). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 2, Hufen discloses a vehicle body part comprising a polyurethane layer on a support formed from a composition (paragraph [0148], [0154] and [0158]), wherein the composition comprises component A of a polycarbonate (Table 1 Example 2; paragraph [0025]), component B of a rubber-modified vinyl copolymer including graft polymers with a rubber elastomer graft base (Table 1 Example 2; paragraph [0062]), wherein the graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber (Table 1 Example 2; paragraphs [0062]-[0068]), Component D of a polyester of polyalkylene terephthalate (paragraph [0123]), wherein Component D is 2% by weight 
The vehicle body part comprising a coating with a polyurethane system on at least one side of a base produced from a composition reads on the claimed multi-layer article. Component A of a polycarbonate reads on the claimed polycarbonate polymer. Component B of a rubber-modified vinyl copolymer including graft polymers with a rubber elastomer graft base and wherein the graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber reads on the claimed toughening component including a rubber-modified monovinylidene aromatic thermoplastic including an impact modifier and the amount of any styrene copolymer including maleic anhydride, maleic acid or other monomer providing a carboxyl group to the styrene copolymer in the substrate layer being 0.9 weight percent or less based on the total weight of the polymeric composition. The polyurethane layer in direct contact with a support formed from the composition reads on the claimed cover layer of a polyurethane bonded directly to the substrate layer. 
	Example 2 in Table 1 does not appear to disclose Component E of a filler comprising wollastonite.
	However, given the equivalence and interchangeability of talc and wollastonite in paragraph [0133], it would have been obvious to one of ordinary skill in the art to substitute the talc in Example 2 with wollastonite in order to arrive at a composition 

Regarding claim 3, Hufen discloses the vehicle body part comprising Component A of a polycarbonate being 49% by weight based on the weight of the composition (Table 1 Example 2).

Regarding claim 4, Hufen discloses a vehicle body part comprising a polyurethane layer on a support formed from a composition (paragraph [0148], [0154] and [0158]), wherein the composition comprises component A of an aromatic polycarbonate (Table 1 Example 2; paragraph [0025]), wherein Component A of a polycarbonate is 49% by weight based on the weight of the composition (Table 1 Example 2), component B of a rubber-modified vinyl copolymer including graft polymers with a rubber elastomer graft base (Table 1 Example 2; paragraph [0062]), wherein the graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber (Table 1 Example 2; paragraphs [0062]-[0068]), Component D of a polyester of polyalkylene terephthalate (paragraph [0123]), wherein Component D is 2% by weight based on the weight of the composition (Table 1; Example 2), Component E of a filler comprising wollastonite (paragraph [0133]) and wherein the polyurethane layer is in direct contact with the support (paragraph [0158]).

	Example 2 in Table 1 does not appear to disclose Component E of a filler comprising wollastonite.
	However, given the equivalence and interchangeability of talc and wollastonite in paragraph [0133], it would have been obvious to one of ordinary skill in the art to substitute the talc in Example 2 with wollastonite in order to arrive at a composition containing only wollastonite as the filler for Component E in combination with the other components.

Regarding claim 5, Hufen discloses the vehicle body part comprising Component A of a polycarbonate being 49% by weight based on the weight of the composition (Table 1 Example 2) component B of a rubber-modified vinyl copolymer including graft polymers with a rubber elastomer graft base (Table 1 Example 2; paragraph [0062]), 
The graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber reads on the claimed rubber-modified monovinylidene aromatic thermoplastic including a styrene-containing copolymer.

Regarding claim 6, Hufen discloses the vehicle body part comprising component B of a rubber-modified vinyl copolymer including graft polymers with a rubber elastomer graft base (Table 1 Example 2; paragraph [0062]) and wherein the graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber (Table 1 Example 2; paragraphs [0062]-[0068]).
The graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber reads on the claimed styrene-containing copolymer including acrylonitrile and styrene.


The rubber graft base such as polybutadiene rubber reads on the claimed impact modifier of a polybutadiene rubber.

Regarding claim 8, Hufen discloses the vehicle body part comprising 2 to 40 parts by weight of component B of a rubber-modified vinyl copolymer including graft polymers (Abstract), wherein the sum of Components A-F is 100 parts (Abstract), wherein the rubber-modified vinyl copolymer includes graft polymers with a rubber elastomer graft base (Table 1 Example 2; paragraph [0062]) and wherein the graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber (Table 1 Example 2; paragraphs [0062]-[0068]).
The graft polymer comprises 70 to 95 parts by weight of a mixture of 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile with 5 to 30 parts by weight of a rubber graft base such as polybutadiene rubber reads on the claimed toughening component of a mass ABS including polybutadiene rubber and the styrene-containing copolymer.

It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved lacquer adhesion (Abstract). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 12, Hufen discloses the vehicle body part comprising the polyurethane layer is in direct contact with the support (paragraph [0158]) and the polyurethane layer comprising a polyurethane lacquer (paragraph [0149]).
The polyurethane layer reads on the claimed cover layer.

Regarding claim 13, given that the structure of the vehicle body part of Hufen is the same as the structure of the multi-layer article as claimed in claim 1, it is clear that the vehicle body part of Hufen would intrinsically function as an automotive interior trim part or an automotive exterior trim part.

Regarding claim 14, given that the structure of the vehicle body part of Hufen is the same as the structure of the multi-layer article as claimed in claims 1 and 13, it is clear that adhesion between the substrate layer and the base layer is intrinsically 

Regarding claim 15, Hufen discloses the vehicle body part comprising the average particle size of the graft polymer being 0.3 to 5 µm (paragraph [0070]) and the graft base comprising polybutadiene rubber (paragraph [0068]).

Regarding claim 16, Hufen discloses the vehicle body part comprising the weight average molecular weight of the aromatic polycarbonate being from 22,000 to 33,000 (paragraph [0053]).

Regarding claim 18, Hufen discloses the vehicle body part comprising the composition comprising Component F-4 being carbon black (Table 1 Example 2; paragraph [0255]) and  Component F-2 being a heat stabilizer (Table 1 Example 2; paragraph [0253]); and the polyurethane lacquer being a clear lacquer (paragraph [0259]).
The polyurethane lacquer reads on the claimed cover layer.

Regarding claim 19, Hufen discloses the vehicle body part comprising the composition comprising Component D-2 of a polyethylene terephthalate (Table 1 Example 2; paragraph [0248]) and Component D comprising 2 to 16 parts by weight (Abstract).


Regarding claim 21, Hufen discloses the vehicle body part comprising a graft polymer having a core-shell structure (paragraph [0088]), wherein the graft polymer comprises 5 to 30 parts by weight of a graft base (paragraph [0066]) and wherein the graft polymer comprises styrene and acrylonitrile (paragraphs [0064] and [0065]).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hufen et al (US 2013/0196130) in view of Maas et al (US 2015/0361260).

Regarding claims 9 and 11, Hufen discloses the vehicle body part comprising Component E of a filler comprising wollastonite (paragraph [0133]) and the amount of Component E being 20% by weight based on the weight of the composition (Table 1 Example 2) and the polyurethane layer having a layer thickness of 10-60 µm (paragraph [0150]).
The polyurethane layer reads on the claimed cover layer.
Example 2 in Table 1 does not appear to disclose Component E of a filler comprising wollastonite.
	However, given the equivalence and interchangeability of talc and wollastonite in paragraph [0133], it would have been obvious to one of ordinary skill in the art to substitute the talc in Example 2 with wollastonite in order to arrive at a composition 

Hufen does not appear to explicitly disclose the vehicle body part comprising wollastonite having an aspect ratio of 3 or more as claimed in claim 9 and the substrate layer having a thickness from about 0.5 mm to 10 mm as claimed in claim 11.

However, Maas discloses a thermoplastic composition comprising a filler comprising wollastonite and having an aspect ratio of 5 to 500 (paragraph [0042]) and being in the form of sheets having a thickness of 0.1 to 10 mm (paragraph [0103]).

Hufen and Maas are analogous art because they are from the same field of vehicle parts. Hufen is drawn to a vehicle body part (see paragraph [0148] of Hufen). Maas is drawn to thermoplastic compositions for use in transportation components (see paragraph [0112] of Maas).

It would have been obvious to one of ordinary skill in the art having the teachings of Hufen and Maas before him or her, to modify the vehicle body part of Hufen to include the thickness of Maas for the shaped part of Hufen and to include the aspect ratio of Maas for the wollastonite of Hufen because having the required thickness and filler of a specific aspect ratio provides low smoke density, low heat release and excellent flame retardant properties (paragraph [0010] Maas).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hufen et al (US 2013/0196130) in view of Akiyama et al (US 2004/0266951) in further view of Wang et al (US 2014/0314904). Hufen is cited in the IDS filed 8/7/2019.

Regarding claim 20, Hufen discloses the vehicle body part comprising Component A being 30 to 80 parts by weight (Abstract), Component B being 2 to 40 parts by weight (Abstract) and Component E being 0 to 35 parts by weight (Abstract).
Components A, B and E add up to 32 to 155 parts by weight. This reads on the claimed total amount of wollastonite, toughening component and polycarbonate being 95 weight percent or more based on the total weight of the substrate layer.
 
Hufen does not appear to explicitly disclose the vehicle body part comprising the wollastonite including an organic sizing and the substrate layer having a porosity of 10 volume percent or less.

However, Akiyama disclose a resin composition comprising an inorganic filler comprising wollastonite (paragraph [0054]) and wherein the inorganic filler is treated with a sizing agent (paragraph [0054]).

Wang discloses an article (Abstract) comprising a core layer having a porosity from 0% to 30% (paragraph [0065]).
The porosity overlaps the claimed range in claim 20.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Hufen, Akiyama and Wang are analogous art because they are from the same field of vehicle parts. Hufen is drawn to a vehicle body part (see paragraph [0148] of Hufen). Akiyama is drawn to a part for use in automotive applications (see paragraph [0009] of Akiyama). Wang is drawn to an article for an automotive material (see paragraph [0002] of Wang).

It would have been obvious to one of ordinary skill in the art having the teachings of Hufen and Akiyama before him or her, to modify the vehicle part of Hufen to include the sizing agent of Akiyama for the wollastonite of Hufen because having the required sizing agent provides improved handling properties during processing (paragraph [0054] of Akiyama).

It would have been obvious to one of ordinary skill in the art having the teachings of Hufen and Wang before him or her, to modify the vehicle part of Hufen to include the .

Response to Arguments
Applicant’s arguments, see page 7, filed 8/13/2019, with respect to the claimed objections have been fully considered and are persuasive. The claim objections have been withdrawn. 

Applicant’s arguments, see page 7, filed 8/13/2019, with respect to the 112(b) rejections have been fully considered and are persuasive. The 112(b) rejections have been withdrawn. 

Applicant's arguments filed 8/13/2019 have been fully considered but they are not persuasive.

Applicants argue that Hufen does not teach or suggest the claimed ratio of concentration of polycarbonate component to concentration of toughening component.

The Examiner disagrees and notes that Hufen discloses the vehicle body part comprising Component A comprising 30 to 80 parts by weight based on the weight of the composition and Component B-2 of a rubber-modified vinyl copolymer comprising 2 
The ratio of Component A to Component B-2 is 0.025 (2/80) to 0.75 (30/40). This would provide a ratio of concentration of Component A to Component B-2 being (97.56:2.44) to (42.86:57.14). This ratio of concentration of Component A to Component B-2 overlaps the claimed range for the ratio of concentration of the polycarbonate polymer to the toughening component as claimed in claims 1 and 10.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved lacquer adhesion (Abstract). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SATHAVARAM I REDDY/           Examiner, Art Unit 1785